 SHEETMETALWORKERSLOCAL 16 (SALEM HEATING)SheetMetalWorkers'InternationalAssociation,Local16 andSheet Metal Workers'Internation-alAssociation,AFL-CIOandSalem Heatingand SheetMetal, Inc. Case 36-CB-106413 February 1985DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 20 August 1984 Administrative Law JudgeGordon J.Myatt issued the attached decision. Re-spondent Sheet Metal Workers' International Asso-ciation,Local 16 and Respondent Sheet MetalWorkers' InternationalAssociation,AFL-CIOfiled exceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions2 and to adopt the recommended Orderas modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, Sheet Metal Workers' International As-sociation,Local 16, Portland, Oregon, and SheetMetalWorkers' InternationalAssociation,AFL-CIO, Washington, D.C., their officers, agents, andrepresentatives, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 2(b)."(b) Post at the headquarters of the InternationalUnion and at the business office and meeting hallsof Local 16 copies of the attached notice marked"Appendix."9 Copies of the notice, on forms pro-iWe have adopted the judge's finding that all of the restrictions onmember resignation contained in the constitution and ritual are invalid Indoing so, however, we do not rely on the judge's statement that the Gen-eral Counsel asserted only that the restriction relating to strikes is unlaw-fulRather, the complaint alleged that the Respondents violated the Actby maintaining the following restriction in the constitution and ritual"No [member's] resignation shall be accepted if offered in anticipation ofcharges being preferred against him, during the pendency of such chargesor during a strike or lockout "2We disagree with that part of the judge's recommended Order thatwould require Respondent International to mail copies of the notice to allof its affiliated local unions for posting and with that part of the recom-mended Order that would require the affiliated locals to maintain thenotice Instead, we will modify the recommended Order so that only theRespondents will be required to post and maintain the noticeMember Dennis, for the reason stated inMachinists Local Lodge 1414(Neufeld Porsche-Audi),270 NLRB 1330, 1336 fn 22 (1984), would notorder Respondent Local 16 to expunge a provision appearing in the In-ternational's constitution and ritual, but instead would order Local 16 tonotify its members in writing that it will not enforce the resignation re-striction41vided by the Regional Director for Region 19,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to members are customari-ly posted. Reasonable steps shall be taken by theRespondents to ensure that the notices are not al-tered, defaced, or covered by any other material."DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. As aresult of a charge filed against Sheet Metal Workers'International Association, Local 16 (Local 16) on August15, 1983, the Regional Director for Region 19 issued acomplaint and notice of hearing and an amendment tocomplaint on September 28 and November 7, 1983, re-spectively. Subsequent thereto, an amended charge wasfiled on January 13, 1984, against Local 16 and its parentorganization, SheetMetalWorkers' International Asso-ciation,AFL-CIO (the International), and the RegionalDirector issued a second amended complaint and noticeof hearing on January 18, 1984.In essence, the second amended complaint allegedLocal 16 and the International maintain and enforce aprovision in their constitution and ritual unlawfully re-stricting the right of members to resign in certain speci-fiedcircumstances; i.e., if offered in anticipation ofcharges being preferred against (the member), during thependency of any such charges, or during a strike or lock-out.The amended complaint also alleged that threenamed employee-members had court-collectible fines im-posed on them by Local 16 for resigning their unionmembership and returning to work for Salem Heatingand Sheet Metal, Inc (the Charging Party) during astrike against Salem resulting from unsuccessful contractnegotiationsAt the hearing, however, the General Counsel movedto delete the allegations of the complaint referring to (1)the levy of the fines, (2) the contention that the threenamed employee-members submitted their resignations toLocal 16 prior to returning to work for Salem during thestrike, and (3) the contention that Local 16 refused toconsider the tendered resignations valid. I The motion todeletewas granted over the objection of the ChargingPartyThus, the only issue remaining in the instant caseiswhether the provision in the constitution and ritual re-strictingmember resignation violates Section 8(b)(1)(A)of the National Labor Relations Act (the Act).Trial of this matter was held in Portland, Oregon, onJanuary 31, 1984. All parties were represented by coun-sel and afforded an opportunity to examine and cross-ex-amine witnesses and to present material and relevant evi-iAs grounds in support of his motion, the General Counsel represent-ed that the investigation revealed the employees returned to work forSalem prior to submitting their resignations to the Union, and further,that he was unable to ascertain what portion of the fines, if any, relatedto the postresignation conduct274 NLRB No. 8 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence on the issue involved. Briefs were submitted andhave been duly consideredOn the entire record in this case, including the variousstipulations of the parties and my observation of the solewitness 'who testified, I make the followingFINDINGS OF FACT1.JURISDICTIONThe parties admit, and I find, that Salem Heating andSheetMetal, Inc is an Oregon corporation with anoffice and place of business located in Salem, Oregon,engaged in the business of sheet metal fabrication and in-stallation.During the 12 months preceding the issuanceof,the complaint, Salem realized gross sales of goods andservicesfrom its business operations in excess of$500,000.During the same period, Salem sold andshipped goods or provided services from its Oregon fa-cilities valued in excess of $50,000 to customers outsidethe State of Oregon, or to customers within the State ofOregon who were themselves engaged in interstate com-merce. Similarly, during thesameperiod, Salem pur-chased goods and materials valued in excess of $50,000and caused them to be delivered to its Oregon facilitiesdirectly from suppliers outside the State of Oregon, orfrom suppliers within the State of Oregon who in turnobtained such goods and materials directly from sourcesoutside the State.Basedon the foregoing, I find thatSalem is, and has been at all times material herein, anemployer within the meaning of Section 2(2) engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers'InternationalAssociation, Local16 and Sheet Metal Workers'InternationalAssociation,AFL-CIOare labor organizationswithin themeaning,ofSection 2(5) of the ActIII.THE ALLEGED VIOLATION OF THE ACTThe patties stipulated that Local 16 was chartered bythe International in 1888 and has remained a charteredaffiliated local union of the International since that time.,As an affiliated local union, Local 16 is governed andbound by the provisions of the constitution and ritual ofthe International 2 In addition, Local 16 has its ownlocal working rules governing membership conduct. (SeeG.C. Exh. 7). The working rules make reference to andare required not to be in conflict with the provisions ofthe constitution and ritualIt is stipulated that the constitution and ritual is publi-ci^zed by the affiliated locals, including Local 16, to theirmembership by providing most members with a copythereofMiltonHill,secretary-treasurer and businessmanager of Local 16, testified that in actual practice the2The constitution and ritual is the governing document of the Interna-tionalUnion and is authorized by its General Convention which meetsperiodicallyThe current constitution and ritual was authorized by theThirty-Sixth General Convention, held from August 30 to September 3,1982, and has been in effect since at least January 1, 1983 (See G C Exh2 and the written stipulation of the parties in evidence as G C Exh 5 )Local has two segments of members, one group in con-struction and marine work and the other group in pro-duction work. New member applicants for the construc-tionandmarine segment are required to personallyattend a membership meeting where they are sworn inby the local president. The oath administered to them in-cludes the requirement that the applicants will abide bythe provisions of the constitution and ritual and the localrules of the Union. Applicants in the production catego-ry execute this same oath in writing when they sign theirmembership applications. Hill stated that, regardless ofwhich working category the applicants might be in, eachreceived a kit which includes, among other things, acopy of the constitution and ritual and the local workingrulesThe record establishes the following facts First, thatLocal 16 and Salem have had a collective-bargaining re-lationship since at least April 1, 1981. Second, the con-tract negotiations between Salem and Local 16 in 1983proved unsuccessful and the old collective-bargainingagreement expired on May 25, 1983. Next, that aboutMay 19, 1983, Hill informed the members of Local 16that Salem would be a nonsignatory contractor as ofMay 25, 1983, and employee-members would be open tocharges if they worked for Salem on or after the dateThe record further establishes that three employees ofSalem who were union members continued to work forSalem after May 25, 1983. These three individuals wereWilliam J. Connelly, John Kirsch, and Gerald MunsonThe three employees submitted letters of resignation toLocal 16 on various dates after May 25 (See G.C Exhs.3(a), 3(b), and 3(c)) Thus, they worked as union mem-bers for a nonsignatory employer for varying periods oftime. The letters of resignation were rejected by Hill onthe basis of article 16, section 13, of the constitution andritual 3 In so doing, Hill referred to that portion of therelevant section which stated, "No resignation shall beaccepted if offered in anticipation of charges being pre-ferred against him." Hill further stated that it had beenreported that the resigning members intended to acceptemployment below the contract rates and, if so, theywould be subject to charges under article 17 of the con-stitution and ritual.'Concluding FindingsThe General Counsel contends that the maintenance ofarticle 16, section 13 in the constitution and ritual gov-erning the International and Local 16 constitutes a viola-tion of Section 8(b)(1)(A) of the Act. The General Coun-sel argues that this provision, in part, prohibits all resig-nation during a strike. Therefore, under the Board's3That provision of the constitutionstates asfollowsAny member in good standing who has paid all dues and financialobligationsmay sever his connection by written resignation mailedto the financial secretary-treasurerof the local union with which heisaffiliated by certified or registered mailResignations shall be ef-fective upon receipt of notification in the manner prescribed hereinNo resignation shall be accepted if offered in anticipation of chargesbeing preferredagainsthim,during the pendency of any suchcharges or during a strike or lockout4See G C Exh 4 for a copy of the letter sent to Connelly by HillSimilar letterswere sent to the other two resigning members SHEET METAL WORKERS LOCAL 16 (SALEM HEATING)holding inMachinists Local 1327 (Dalmo Victor),263NLRB 984 (1982),5 it is an unreasonable restriction on amember's Section 7 right to resign from the Union andviolates Section 8(b)(l)(A) of the Act.Counsel for the International and Local 16 contendthat reliance onDalmo Victor IIismisplaced in light ofthe refusal of the Ninth Circuit to enforce the Board'sOrder in that case. Further, that the provision in ques-tion is a valid restriction on resignations within themeaning of the proviso to Section 8(b)(1)(A) regardingacquisition and retention of membership. They assert thatto contend the maintenance of the provision is a per seviolationmisreads the applicable Supreme Court deci-sions in this area of the law.6 Finally, Local 16 contendsthat it is without authority to alter the provisions of theconstitution and ritual of the International and, therefore,cannot be held to have violated the Act simply becauseit is a constituent local union of the parent organization.While counsel for Respondent Unions correctly notethat enforcement of the Board's decision inDalmo VictorIIwas denied by the Ninth Circuit in a more recent de-cision the Board respectfully disagreed with the court'sreasoning in that case. In so doing, a Board majorityadopted a even more stringent view of any restrictionsimposed on a member's right to resign from a union. SeeMachinists Local Lodge 1414 (Neufeld Porsche-Audi),270NLRB 1330 (1984) (Member Zimmerman dissenting inpart). InNeufeldthe Board majority overruledDalmoVictor IIand its progeny and adopted the concurringview set forth inDalmo Victor IIto the effect that anyrestriction imposed on a member's right to resign is in-valid. The majority held that "restrictions on resignations[not only] impair the fundamental policies found in theexpress language and consistent interpretation of Section7" but also "impair the fundamental policy repeatedlyrecognized by the Supreme Court to be embedded in thevery fabric of the labor laws that distinguishes betweeninternational union actions and external union actions."Id. In addition, the majority inNeufeldreiterated theconcurring view expressed inDalmo Victor II"that anyeffort to equate theinstitutional interestsof a union withthestatutory rightsof employees is inappropriate." TheBoard majority went on to state that "regardless of theirlegitimacy, the union's interest simply cannot negate orotherwise overcome fundamental Section 7 rights."In view of the sweep of the Board's holding inNeu-feldand since I am bound to follow established Boardprecedent, which has not been reversed by the Board orthe Supreme Court? I am compelled to find thatallofthe restrictions on member resignation contained in arti-cle 16, section 13, are invalid. This is true even thoughthe General Counsel's assertion of invalidity was limitedto the resignation restriction relating to strikes. As cur-5Enforcementof theBoard's Order in this case was recently deniedby the UnitedStates Courtof Appealsfor the Ninth Circuit, 725 F 2d1212 (9th Cir 1984)(Dalmo Victor II)5The Union's counsel cite the following cases which they consider tobe misappliedNLRB v Allis-Chalmers MfgCo, 388 U.S 175 (1967),Scofield vNLRB,394 US 423 (1969),NLRBv.Granite State JointBoard, TextileWorkers Local 1029,409 U S 213 (1972),Machinists BoosterLodge 405 v NLRB,412 U S 84 (1973)7Fred Jones Mfg Co,239 NLRB54 (1978),Club Cal-Neva,231NLRB 22 fn 5 (1977)43rent Board law now applies toanyrestrictions on theright to resign froma union,itmust perforce apply tothe other portions of that constitutional provision relat-ing to the anticipation of internal union charges orduring the pendency of such charges Further, it is evi-dent under current Board law that the mere maintenanceof these resignation restrictions in the governing docu-mentsof the International and Local 16 coerces and re-strainsemployee-members from exercising their Section7 rights.Engineers & Scientists Guild (Lockheed-Califor-nia),268 NLRB 311 (1983).Finally, it is to no avail that Local 16 contends it ispowerless to alter thelanguagecontained in the offend-ingprovision of the International's constitution andritual.The record establishes that the local union hasadopted the constitution and ritualas itsgoverning docu-ment and has incorporated that document by reference initsown local working rules-which cannot conflict withthe provisions of theInternational'sconstitution andritual.Moreover, Local 16 requires its members to swearfealty to the International's constitution and ritual andhas taken affirmative steps to distribute copies of thatdocument to its membership. Thus, it is apparent that byadoption and incorporation by reference the constitutionand ritual is the governing document of the local union.As such, the unlawful resignation restrictioncontained inthe constitution and ritual of the International havebecome unlawful resignation restrictions maintained bythe local union in violation of Section 8(b)(1)(A) of theAct.CONCLUSIONS OF LAW1.Salem Heating and Sheet Metal,Inc. is an employerengaged in commerce within the meaning of, Section2(2), (6), and(7) of the Act.2.Respondent Sheet MetalWorkers'International As-sociation,Local 16,and RespondentSheet Metal Work-ers' International Association,AFL-CIO arelabor orga-nizationswithin themeaning of Section 2(5) of the Act.3.By maintaining restrictions on members' resignationsin their constitution and ritual,the International Unionand, Local 16 have coerced and restrained members fromexercising their rights under Section 7 in violation ofSection 8(b)(1)(A) of the Act.4.The foregoingunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondents have engaged inan unfairlabor practice in violation of Section 8(b)(1)(A)of the Act, they shall be ordered to cease and desisttherefrom and take certain affirmative action necessaryto effectuate the policies of the Act. Specifically, theInternationalUnion and Local 16 shall be ordered tocease and desist frommaintainingin their constitutionand ritualthe invalid restrictions on memberresignationsand expunge these restrictions from their governing doc-ument. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondents,Sheet Metal Workers'InternationalAssociation,Local 16, and Sheet Metal Workers' Inter-national Association, 'AFL-CIO,Washington,D.C, theirofficers,agents, and representatives, shall1.Cease and desist from(a)Maintaining in their constitution and ritual article16, section 13, to the extent it provides:No resignation shall be accepted if offered in antici-pationof charges being preferred against him,during the pendency of any such charges or duringa strike or lockout.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Expunge from their constitution and ritual the por-tion of article 16, section 13 found invalid and set forthabove.(b) Post at the headquarters of the International Unionand at the business office and meeting halls of Local 16copies of the attached notice marked "Appendix "9 Inaddition, Respondent Sheet Metal Workers' InternationalAssociation, AFL-CIO shall be required to mail copiesof said notice to all of its other affiliated local unions forposting in their business offices and meeting halls. Copiesof said notice, on forms provided by the Regional Direc-tor for Region 19, after being signed by the Respondents'authorized representatives shall be posted and/or mailedby Respondent International and posted by Respondent8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing anOrder of theNation-alLaborRelations Board "Local 16 ummediately upon receipt and maintained bythem and the other affiliated locals of the InternationalUnion for 60 consecutive days in conspicious places in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondents and the affiliated local unions of the Interna-tional to ensure that the notices are not altered, defaced,or covered by any other material.(c) Sign and return to the Regional Director sufficientcopies of the notice for posting by Salem Heating andSheet Metal, Inc., provided that Employer is willing, atallplaceswhere notices to employees are customarilyposted.(d)Notify the Regional Director for Region 19 inwriting within 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT maintain the provision in article 16, sec-tion 13, of our constitution and ritual which provides.No resignation shall be accepted if offered in antici-pationof charges being preferred against him,during pendency of any such charges or during astrike or lockout.WE WILL NOT in any like or related manner restrain orcoerce our members in the exercise of the rights guaran-teed them by Section 7 of the Act.WE WILL expunge from our constitution and ritual theportion of article 16, section 13, which is set forth above.SHEET METAL WORKERS'INTERNATIONALASSOCIATION,LOCAL 16 AND SHEETMETAL WORKERS' INTERNATIONAL ASSO-CIATION,AFL-CIO